IN THE DISTRICT COURT OF APPEAL
                                              FIRST DISTRICT, STATE OF FLORIDA

DUKE'S STEAK HOUSE, INC.,                     NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
      Appellant,                              DISPOSITION THEREOF IF FILED

v.                                            CASE NO. 1D13-1976

CITY OF JACKSONVILLE,
FLORIDA, FAINBARG II LP,
OSI RESTAURANT PARTNERS,
LLC, and FOLKS HUXFORD, City of
Jacksonville Zoning Administrator

     Appellees.
_____________________________/

Opinion filed August 8, 2014.

An appeal from the Circuit Court for Duval County.
W. Gregg McCaulie, Judge.

Joshua A. Harrow, Tampa, for Appellant.

Paul M. Harden, Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.